


Exhibit 10.45


SUBJECT TO THE APPROVAL OF THE COMPENSATION AND BENEFITS COMMITTEE OF THE
WESTERN UNION COMPANY BOARD OF DIRECTORS




April 12, 2012




Mr. John "David" Thompson
848 Kansas Street #1
San Francisco, CA 94103-2607




Dear David,
On behalf of Hikmet Ersek, it is my pleasure to extend this offer of employment
("Offer") with Western Union, LLC, an affiliate of The Western Union Company
("Western Union" or the "Company") reporting to the President and CEO of the
Company. We are looking forward to you joining us as Executive Vice President
and Chief Information Officer. If you choose to accept this Offer, your start
date is expected to be on or before April 23, 2012. This letter is subject to
the approval of the Compensation and Benefits Committee of The Western Union
Company Board of Directors (the "Compensation Committee").


Exempt Salary
Your gross annualized starting salary will be $500,000 payable in accordance
with the Company's regular payroll practices.


Sign-On Equity Award
You will receive a sign-on equity award under Western Union's Long-Term
Incentive Plan ("LTIP") with a target value estimated at $1,900,000, contingent
upon confirmation of details concerning your outstanding award values as
follows:
Restricted Stock Unit ("RSU") award with a grant date value of $1,900,000 to
vest in three substantially equal installments, on the six-month, two-year and
three-year anniversaries of the grant date, subject to your continued employment
in good standing with the Company on the respective vesting dates.
The number of RSUs awarded will be equal to the above dollar value divided by
the closing price of Western Union stock on the New York Stock Exchange on the
grant date. Thus, the number of RSUs awarded will depend upon Western Union's
stock price at the time of grant. The equity grant date will be the latest of
your employment start date, the date the Compensation Committee has approved
your equity awards, or the day immediately following the first two full trading
days after Western Union's earnings announcement for the first quarter of 2012
(expected to be April 26, 2012).





--------------------------------------------------------------------------------



2012 Short-Term and Long-Term Incentives
You will be eligible to participate in the Company's 2012 Incentive Plan
("Incentive Plan"), with a target bonus of 90% of your annualized base salary,
prorated for the number of days worked in 2012, and payable no later than March
2013. Your bonus payout, if any, will be based on your achievement of
established performance measures, the Company's achievement of established
financial performance goals and in accordance with the Incentive Plan's terms
and conditions.
You will also be eligible for an annual LTIP award for 2012 consisting of stock
options and performance-based restricted stock units, in increments of
thirty-three percent (33%) and sixty­ seven percent (67%) respectively, with a
grant date target value of $1,000,000.
All awards under the LTIP require approval from the Compensation Committee and
require the execution by you of an agreement containing certain restrictive
covenants such as non­ solicitation, non-competition and non-disclosure
commitments. All recommendations for awards will be made in accordance with
Western Union's current guidelines, subject to the approval of the
recommendation. All your rights and obligations with respect to any awards
granted to you are subject to the terms and conditions of the Incentive Plan and
LTIP, as applicable, as well as the terms and conditions of the applicable award
agreements. If you do not receive materials reflecting your grants within three
months of your start date, please let me know immediately.
You should be aware that the Compensation Committee has established stock
ownership guidelines for senior executives. The guidelines require Executive
Vice Presidents to own Western Union stock equal in value to two times their
base salary (five times base salary in the case of the CEO). Executives must
retain at least 50% of after-tax shares resulting from the vesting of stock
awards (such as RSUs) or the exercise of stock options until the required stock
ownership level has been achieved. Included in the definition of stock ownership
are the after­ tax value of unvested restricted stock units and any Western
Union stock owned outright, including stock acquired upon option exercises.
Unexercised stock options and performance­ based RSUs do not count towards
meeting the stock ownership guidelines.


Benefits
You will be eligible to participate in the Company's health, welfare and
financial security benefit programs on the same terms as similarly situated
employees of the Company at the location where you will be employed. Health and
welfare benefit eligibility begins on the first day of the month following or
coinciding with your start date. Additional information regarding benefits and
enrollment information will be reviewed with you on or shortly after your first
day of employment. Finally, please understand that the Company reserves the
right to amend or terminate any or all of its employee benefit plans and
corporate policies at any time, in its sole discretion.


Supplemental Incentive Savings Plan (Deferred Compensation)
If you accept this Offer, you will be eligible to participate in The Western
Union Company Supplemental Incentive Savings Plan, a nonqualified deferred
compensation plan. Plan information and enrollment materials will be provided
separately. Eligibility for this program is subject to approval by Western
Union's Employee Benefits Committee.





--------------------------------------------------------------------------------



Severance
As an "Eligible Executive" as defined under The Western Union Company
Severance/Change in Control Policy (Executive Committee Level) (the "Policy"),
you are eligible for coverage under the Policy, subject to its terms and
conditions as the same may be amended by the Company from time to time in its
sole discretion.


Relocation
If you accept this Offer, you agree to complete your relocation to the Denver
area within six months of your start date, pursuant to the terms of the Western
Union Senior Executive Relocation Policy ("Relocation Policy"). You will be
eligible for relocation assistance and reimbursement for relocation expenses
pursuant to the Relocation Policy. Jason Exley, Director, Global Mobility, (720)
332-1130, will contact you within 48 hours after we receive a signed copy of
this Offer. Please note that if you resign from, or are terminated for cause by
the Company within a period of 12 months after the completion of your relocation
as determined by the Company in its sole discretion, you will refund, at a
prorated amount, to the Company any expenses incurred by the Company as a result
of your relocation. This prorated amount will be based on the portion of the
twelve-month period you have been employed by the Company since the date of the
completion of your relocation, as determined by the Company in its sole
discretion. Any modification to any relocation benefits provided by the Company,
including but not limited to the date by which you must complete your
relocation, requires prior written approval by the Executive Vice President of
Human Resources.


Immigration Reform & Control Act
In compliance with the Immigration Reform and Control Act of 1986, on your first
day of work we ask that you bring documents that will establish your identity
and your eligibility to work in the United States. Some examples include your
driver's license and social security card, your birth certificate, or a current
passport.


Other Agreements
As a condition of your employment with the Company, you may be required to sign
certain agreements, including but not limited to agreements regarding
non-solicitation, non-competition, confidentiality, outside board service and
arbitration of employment disputes. You will also be subject to all Company
policies applicable to the Company's employees, including but not limited to the
Western Union Code of Conduct.


Drug Screen
As one of the requirements for employment, you will be required to complete a
drug screen within 48 hours of receiving this written Offer. If you fail to
complete your drug screen within the 48-hour timeframe, this Offer of employment
may be rescinded.





--------------------------------------------------------------------------------



At Will Statement
Please understand that this Offer does not constitute a contract or a guarantee
of continued employment for any period of time. This Offer supersedes any oral
or prior written "offers" or verbal discussions that you have had with the
Company related to employment with the Company. Any changes to this Offer must
be in writing and signed by both Parties. As is the case throughout Western
Union and its U.S. subsidiaries and affiliated companies, employment is "at
will" and may be terminated by either you or the Company at any time for any
reason. The terms and conditions of employment may be changed at any time at the
sole discretion of management. This Offer is also subject to the Company
receiving favorable results from your background investigation and satisfactory
completion by you of all required security clearance and training applicable to
your position, drug screen, and provision by you of original documentation which
verifies your right to work in the United States.


Acceptance
David, I hope you will accept this Offer. Feel free to call me at my office
(720) 332-4409 or on my cell phone (303) 330-9809, if you have any questions or
need additional clarification of this Offer. Please note that the terms of this
Offer are subject to the approval of the Compensation Committee. Please indicate
your decision and confirm your acceptance of the terms described in this letter
by signing, dating, and returning one signed copy of this letter to me within
three (3) days of receipt. Please fax a copy of this letter to me at (720)
332-8211. Prior to faxing, please contact Becky Lape at (720) 332-6415.




Sincerely,
/s/ Paula S. Larson


Paula S. Larson
Chief Human Resources Officer




I accept your Offer of employment as described in this letter.


/s/ John David Thompson
Mr. John "David" Thompson




Date: 4/12/12

















